Citation Nr: 1720446	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO. 08-21 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina

THE ISSUES

1. Entitlement to service connection for a neurological condition of the lower extremities, claimed as secondary to service-connected chronic lumbar strain.

2. Entitlement to a higher initial disability rating for chronic lumbar strain in excess of 20 percent from November 23, 2007, to September 14, 2010, and in excess of 10 percent beginning September 15, 2010.

3. Entitlement to an increased disability rating for the service-connected right knee disability in excess of 10 percent on an extraschedular basis. 

4. Entitlement to an increased disability rating for the service-connected left knee disability in excess of 10 percent on an extraschedular basis.

5. Entitlement to special monthly compensation based on the need for regular aid and attendance or being housebound.

6. Entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing. 

7. Entitlement to a certificate of eligibility for assistance in acquiring automobile and/or adaptive equipment.


REPRESENTATION

Veteran represented by: The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had honorable active duty service from August 1997 to August 2001. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in September 2006, July 2008, May 2010, May 2011, and February 2012 by a Department of Veterans Affairs (VA) Regional Office (RO). Original jurisdiction of this case is currently with the Columbia, South Carolina RO. 

The Board previously remanded this case in May 2012 and December 2014; no further remand is needed. The Veteran has had several representatives during the course of his appeal, he appointed the above-listed representative in 2016, who had an opportunity to review the file and submitted arguments in March 2017. 

The Veteran testified at hearings before a Decision Review Officer (DRO hearings) in February 2010 and November 2012, and at a hearing at the RO before the undersigned Veterans Law Judge (Travel Board hearing) in November 2011. He did not appear for an additional Board hearing via videoconference in November 2014.


FINDINGS OF FACT

1. The Veteran's diagnosed neuropathy of the lower extremities was not caused or aggravated by service-connected disability or incurred or aggravated in service. 

2. Throughout the appeal period, the Veteran's back disability has manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or combined range of motion not greater than 120 degrees, when considering the additional impairment due to pain and other factors during flare-ups or after repetitive use, but without ankylosis or associated neurologic abnormality. 

3. The Veteran's service-connected bilateral knee symptomatology is adequately contemplated by the rating schedule and does not present an exceptional disability picture such that application of the regular schedule standards is impractical. 

4. The Veteran does not have blindness, loss or loss of use of both feet or of one hand and one foot, is not bedridden, and does not require regular aid and attendance of another person as a result of service-connected disabilities.

5. The Veteran has a 100 percent rating for TDIU based on multiple disabilities, and he does not have additional service-connected disability independently ratable at 60 percent, nor is he housebound by reason of service-connected disability.

6. The Veteran does not have blindness, loss of use of either upper extremity, or burns, and he is not precluded from locomotion by service-connected disability. 

7. The Veteran does not have loss of use of either foot, hand, or vision impairment, or ankylosis of either knee or hip due to service-connected disability.
CONCLUSIONS OF LAW

1. The criteria for service connection for a bilateral lower extremity neurological condition, claimed as secondary to chronic lumbar strain, have not been met. 38 U.S.C. §§ 1110, 5107(b) (2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

2. Entitlement to an initial disability rating for chronic lumbar strain in excess of 20 percent from November 23, 2007, to September 14, 2010, is denied. 38 U.S.C. §§ 1155, 5107(b) (2014); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2016).

3. Entitlement to a disability rating for chronic lumbar strain of 20 percent, but no higher, beginning September 15, 2010, have been met. 38 U.S.C. §§ 1155, 5107(b); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237.

4. The criteria for an increased disability rating for right knee disability in excess of 10 percent on an extraschedular basis have not been met. 38 U.S.C. §§ 1155, 5107(b) (2014); 38 C.F.R. § 3.321(b)(1) (2016). 

5. The criteria for an increased disability rating for left knee disability in excess of 10 percent on an extraschedular basis have not been met. 38 U.S.C. §§ 1155, 5107(b); 38 C.F.R. § 3.321(b)(1).

6. The criteria for special monthly compensation based on the need for regular aid and attendance or being housebound have not been met. 38 U.S.C. §§ 1114(l)&(s), 1502, 1521, 5107(b) (2014); 38 C.F.R. §§ 3.350(b)&(i), 3.352(a) (2016).

7. The criteria for entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing have not been met. 38 U.S.C. §§ 2101(a), 2101A(a), 5107(b) (2014); 38 C.F.R. § 3.809 (2016).

8. The criteria for entitlement to a certificate of eligibility for automobile and/or adaptive equipment have not been met. 38 U.S.C. §§ 3902, 5107(b) (2014); 38 C.F.R. §§ 3.808, 3.350, 4.63 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Matters

As a preliminary matter, VA has an obligation to provide claimants with certain notice and assistance in substantiating a claim for benefits. See 38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The Board remanded this appeal twice for additional development assistance. A claimant is entitled to substantial compliance with a remand order, not strict compliance. Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010). "[T]he Board's obligation to read filings in a liberal manner does not require the Board or the [CAVC] to search the record and address procedural arguments when the veteran fails to raise them before the Board." Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015). 

In this case, the evidence includes service records; VA and private treatment records, including records obtained as directed in the prior remand; records from the Social Security Administration (SSA); lay statements from the Veteran and others; several VA and private medical evaluations and opinions; and an extraschedular opinion from VA's Director of Compensation Service for the knee disabilities. 

The Veteran's prior attorney asserted in May 2013 that an adequate examination was not provided for the Veteran's claimed disability of the lower extremities and for the benefit of special monthly compensation (SMC) based on the need for regular aid and attendance or being housebound. However, the attorney cited to McLendon v. Nicholson, a case that stands for whether any VA examination should be given. The Veteran had been provided examinations for these benefits pursuant to McLendon, and no reason was given as to why any examination was inadequate. Similarly, the attorney argued in May 2013 that an examination was needed to evaluate the severity of the Veteran's low back disability, but the attorney again cited to McLendon, and there was no assertion that the Veteran's disability had increased in severity since an examination in March 2013 or that the examination was otherwise inadequate. The evidence also includes subsequent lay and medical evidence addressing the Veteran's disabilities and resulting impairment. 

Otherwise, neither the Veteran nor his current or former representatives has asserted that the notice or assistance provided is inadequate, or that further development is needed. No further remand or development is necessary, as it would only result in additional delay with no reasonable likelihood of helping to substantiate the claims.

Disability of the Legs

The Veteran seeks service-connected compensation for pain, weakness, and numbness in his lower extremities, which he believes is a neurological condition related to his service-connected low back disability. The Veteran's prior representative also argued in 2010 and 2011 hearings that the leg problems were due to a somatoform aspect of his service-connected psychiatric disorder, in that his leg muscles became weaker and wasted away due to being in a wheelchair, which the attorney asserted was due to being unmotivated to do exercises or attempt to walk without a wheelchair as a result of depression due to chronic pain. 

These theories are known as secondary service connection, which will be granted if a disability was proximately caused or aggravated by a service-connected disability. See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). VA's rating schedule also provides for consideration of a separate rating for objective neurological abnormalities that are associated with a spinal disability. See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, General Rating Formula for Diseases and Injuries of the Spine, Note (1). 

There is no argument or indication that the Veteran had similar symptoms or a diagnosis for his lower extremities (other than his knees) during or within one year after his discharge from the Navy in 2001. See 38 C.F.R. §§ 3.303, 3.307, 3.309. 

The Veteran is competent to describe his symptoms in his legs and feet and how long he has noticed them, and these reports have been relatively consistent throughout the appeal. The Veteran is not competent to diagnose the cause of these symptoms or state whether they were caused or aggravated by his service-connected disabilities because he has no medical expertise or training. This is also true with respect to other lay witnesses, including his representative, family, and friends. As discussed below, the medical evidence shows no link between the Veteran's neurological symptoms of the lower extremities and service-connected disabilities.

The lay and medical evidence indicates that the Veteran had bilateral knee symptoms in service, generally described as pain, popping, and a sensation of weakness or giving way. He was still very active as of the time he met his wife in 2003, but his condition progressively worsened. He underwent arthroscopic knee surgery in January 2005 and was diagnosed was chondromalacia patella. As of 2006, the Veteran and his wife indicated that his condition had worsened to the point that he could no longer stand or walk for more than short periods without using a cane, walker, or wheelchair, and he would fall several times a month. The Veteran also used knee braces for standing or walking, and he stopped working in 2006. There are several indications in lay statements and medical records that he would fall and used a cane and/or wheelchair due to his knees or legs giving way. The Veteran began to use a wheelchair more frequently in late 2007 or early 2008.

As noted in the May 2012 Board decision's discussion of the schedular ratings for the Veteran's knee disabilities, despite his reports of having instability or giving way of the knees, objective testing in treatment records and medical evaluations showed no objective instability of the knees and intact ligaments. The Veteran also maintained significant range of motion and function of the knees. Medical records continued to show good range of motion and function of the knees after 2012. 

The Veteran and others have described his problems with pain going down the legs from the back or hips to the feet, as well as numbness or tingling in the legs and feet at times. He received VA and private treatment throughout the appeal period for progressive symptoms in the lower extremities that did not seem to be explained by diagnostic testing for several years, as noted by his providers and VA examiners. For example, a May 2005 treatment record from the Veteran's private provider, Dr. A, noted that the Veteran's "knees hurt all the time for no good reason" and that he was unable to stand or do anything. X-rays and MRIs of the Veteran's knees in 2004, 2005, and 2006 were noted as essentially negative or unremarkable except for artifacts from his 2005 knee surgeries and chondromalacia patella. In April 2006, Dr. A noted that the Veteran "still ha[d] strange bizarre neurological complaints" of numbness, tingling, losing balance, left leg giving out, staggering and hitting things, and that he used a cane and was not getting any better. Dr. A noted that MRIs and lab work did not show anything and referred the Veteran to neurology. Consistent with this notation, a March 2006 MRI report for the Veteran's brain noted that it was conducted for numbness in the arms and feet, and results were negative. 

In a September 2006 letter, Dr. A summarized that the Veteran had undergone extensive workup for his bilateral knee problems, including through pain physicians, orthopedic consults, and physical therapists, and that it appeared that the Veteran had severe degenerative changes, but he was unable to stand at all or sit for very long and was unable to do much of anything because of his leg problems. As noted above, however, MRIs and X-rays of the knees were essentially normal. 

The Veteran continued to complain of similar leg symptoms, including frequent falls and feelings of weakness in the knees or legs, over the course of the appeal, as well as restless leg syndrome as noted in a July 2007 VA examination. 

In September 2008, the Veteran was in an automobile accident and fractured his lower left leg, requiring surgical fixation (ORIF) with a rod. Thereafter, a private chiropractor noted in June 2009 that the Veteran had an abnormal limp from a severe leg fracture and abnormal healing of the lower tibia. In November 2009, the chiropractor also noted an abnormal gait since the severe auto accident. VA records indicate that X-rays and MRIs of the Veteran's knees and spine continued to be essentially normal or unremarkable 2008, 2010, and 2015, with the exception of post-operative changes of the knees and surgical hardware in the left lower leg. 

Records received through development after the last Board remand show that the Veteran was eventually diagnosed with idiopathic peripheral neuropathy to account for his symptoms in the lower extremities. A November 2015 VA neurological consult record summarized that his past medical history included hypertension, osteoarthritis affecting the knees, chronic low back pain, idiopathic peripheral neuropathy, hearing loss, hyperlipidemia, obstructive sleep apnea, and bipolar disorder with depression. The Veteran reported having restless leg symptoms for about seven years with gradual worsening symptoms primarily in the evenings, as well as occasional restless feelings in the upper extremities. The provider noted that he had chronic neuropathy symptoms in the distal lower extremities, bilateral foot numbness with tingling, burning, and sharp paresthesias, some weakness in the feet and some swelling, some gradual worsening gait imbalance and unsteadiness, and that he utilized a cane. The provider noted that EMG/NCV studies of the lower extremities in March 2014 showed generalized sensorimotor peripheral neuropathy and no evidence of lumbosacral radiculopathy, and EMG/NCV studies in May 2015 were consistent with a predominant demyelinating generalized sensorimotor peripheral neuropathy. The provider also noted that a private neuromuscular assessment at MUSC (in January 2015) included a screening workup for treatable causes that was unremarkable. The VA provider noted that the Veteran had a history of chronic low back pain, and an MRI scan of the lumbar spine from October 2014 demonstrated mild degenerative spondylosis without significant spinal stenosis or foraminal stenosis. Examination of the lower extremities in November 2015 showed pitting edema to the mid-calves, full range of motion, normal bulk and tone and motor strength of 5 out of 5 at all tested points. Reflexes in the lower extremities were 2+ patellar (knees), 1+ at the ankles, and mute plantar (feet); and sensation was decreased in a stocking distribution. The Veteran's gait was antalgic and assisted with a cane. The assessment was peripheral neuropathy, etiology unknown, and the provider noted that the Veteran had a past history of heavy drinking but EMGs showed generalized sensorimotor peripheral neuropathy.

The January 2015 private consult with Dr. R. at MUSC also reflects a summary by the Veteran of his symptom history. He reported having neurological symptoms that started several years ago as burning in the feet and were now up to the mid-shin. He complained of pain, numbness, tingling, and weakness in the legs, imbalance and occasional falls, which the Veteran believed was likely due to his knee pain, as well as low back pain. He continued to have severe sharp pain in his feet despite medications. The provider noted that an EMG showed sensorimotor neuropathy. 

A March 2016 VA physical medicine and rehabilitation consult also noted that the Veteran was in a wheelchair due to peripheral neuropathy of unknown etiology, and that he had normal manual muscle testing of all extremities. The provider was not sure why the Veteran was unable to ambulate with 5 out of 5 motor strength, and noted that he had been ambulatory with a cane at his neurology consult. A March 2016 VA Social Worker triage note indicated that the Veteran was requesting a ramp for his new home, and that he reported sometimes being able to ambulate with a cane when his pain is controlled, but that he was unable to navigate steps when his pain is severe enough such that he would use a use a wheelchair or power chair.

The above medical evidence reflects that the Veteran's neurological condition of the lower extremities, including his frequent weakness and falls and other symptoms that have progressed in severity over the course of the appeal, are due to diagnosed peripheral neuropathy. The VA and private providers considered the Veteran's history and concluded that his neurological condition is of unknown etiology. These determinations included consideration of the Veteran's service-connected knee, back, and psychiatric disabilities, as well as his reported progression of symptoms that his consistent with the reports by the Veteran and other lay witnesses at other times for his claim and in his prior medical records. As such, the competent evidence does not establish that the Veteran's neurological condition of the lower extremities was caused or aggravated by his back or knees. 

With regard to the effects of his psychiatric disorder, the evidence includes a private psychiatric evaluation in January 2013 to address whether there may be a somatoform disorder secondary to the Veteran's service-connected psychiatric disorder. This examiner noted the Veteran's history of depression and anxiety, chronic daily pain in the lumbar spine and knees, and noticeable pain with walking, sitting or standing. He noted that the Veteran was capable of completing basic activities of daily living but that he completed them less; he used a shower chair and his wife frequently assisted him with showers and putting on socks and shoes. The examiner noted that the Veteran's responses to testing indicated that his psychiatric symptoms were likely to seriously interfere with his physical treatment due to feelings of loss of control. He concluded that there was no data to suggest that the Veteran suffered from a somatoform disorder except for a pain disorder, but that there was a cyclical nature between his pain condition and depression. 

In March 2013, a VA examiner stated that although the Veteran frequently uses a wheelchair and motorized scooter, the examiner was uncertain as to why he was using them. The Veteran had strong lower extremities with 5 out of 5 motor strength, he had no significant atrophy other than a slight physical deconditioning secondary to using these assistive devices, and he was neurovascularly intact. The examiner noted that, although malingering had been suspected previously, the Veteran did appear to put forth good effort during the current examination. The examiner indicated that a psychiatric evaluation was needed to determine whether there was a contributing psychiatric diagnosis such as conversion disorder.

In April 2013, a VA psychiatric examiner noted that the recent VA medical examination had found no medical reason for the Veteran to be in a wheelchair and had questioned whether a possible mental health issue might be contributing to this. The examiner indicated that the Veteran presented for the current examination riding a motorized wheelchair, and when asked if he needed to take the wheelchair into the office he declined and stated he could walk. The Veteran stood somewhat slowly and walked unaided into the office and took a seat, he also stood when leaving the office without assistance and walked to the wheelchair in the hallway, and he appeared only slightly weak when walking but was steady on his feet. The Veteran reported that he used the wheelchair as a precaution against falling and because he had less pain when sitting and riding than when walking. He was able to drive a car on his own and had driven to this appointment. The examiner opined that there were no indications that the Veteran had any mental health disorder or condition that would cause him to need to use a wheelchair, just that he reported being more comfortable in it and using wheelchair as a precautionary measure to prevent falling. This examiner indicated that the knees were the reason for the Veteran's falls; however, as indicated above, subsequent medical evidence reflects a diagnosis of peripheral neuropathy to account for the weakness and frequent falls. 

The above evidence reflects that the Veteran's service-connected psychiatric disorder has also not caused or aggravated his neuropathy of the lower extremities. The VA and private examiners both indicated that the Veteran did not have a somatoform disorder or other mental health condition other than pain disorder and related depression, for which he is already service-connected. Evidence throughout the appeal period indicates that the Veteran has used a cane and wheelchair at times, but that he retained motor and muscular strength of the knees and lower extremities. He had progressive weakness and other symptoms that were eventually determined to be related to idiopathic peripheral neuropathy, but there is no medical evidence to show that this condition was caused or aggravated by psychiatric disorder.

In sum, the evidence reflects that the Veteran's diagnosed peripheral neuropathy of the lower extremities was not caused or aggravated by service-connected disability, nor is it otherwise related to service. Reasonable doubt has been resolved in the Veteran's favor where possible, but the preponderance of the evidence is against service connection and the claim must be denied. 38 C.F.R. § 3.102.

Spine Ratings

The Veteran was assigned an initial staged rating for his back disability of 20 percent from November 23, 2007, to September 14, 2010, and 10 percent from September 15, 2010, forward; he seeks a higher rating for both periods. 

As discussed below, the Board finds that, when resolving reasonable doubt in the Veteran's favor, he has had a similar level of impairment due to his back disability and his symptoms most nearly approximate the criteria for a 20 percent rating, but no higher, throughout the appeal period. See 38 C.F.R. §§ 4.3, 4.7. Thus, staged ratings are not appropriate. See Fenderson v. West, 12 Vet. App. 119 (1999).

Disabilities of the spine are addressed under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), unless the condition is rated as intervertebral disc syndrome (IVDS) under Diagnostic Code (DC) 5243. See 38 C.F.R. § 4.71a. The Veteran's back disability is rated under DC 5237 for lumbar strain, and he does not have a diagnosis of IVDS. Furthermore, as discussed above, his neuropathy of the lower extremities has been distinguished as not caused by his service-connected back disability, with no lumbar radiculopathy. Thus, the General Rating Formula contains the most appropriate rating criteria for this case.

Under the General Rating Formula, the identified ratings are to be assigned with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of injury or disease. Id.
A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis. Id. The next higher rating of 40 percent rating requires forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine. A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating requires unfavorable ankylosis of the entire spine. Id.

For these purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral flexion and rotation are zero to 30 degrees in each plane. The normal combined range of motion of the thoracolumbar spine is 240 degrees. Id. at Note (2); see also Plate V.

VA defines ankylosis for these purposes as meaning fixation of a spinal segment in a certain position, which is further defined for favorable or unfavorable ankylosis. See id. at Note (5). As the Veteran has retained range of motion and there is no indication of fixation of his thoracolumbar spine, there is no ankylosis of the spine. 

When assessing the severity of a musculoskeletal disability based on limitation of motion, VA must consider any additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when symptoms are most prevalent ("flare-ups" or after repetitive use) due to pain on use, painful motion, weakness, premature or excess fatigability, and incoordination. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). Pain itself does not constitute functional loss, and painful motion alone does not constitute limited motion for a specific rating level; however, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance. Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011). These provisions do not require the assignment of a higher schedular disability rating where the functional limitation due to pain does not result in limitation of motion sufficient to meet the requirements of the next higher disability rating. Thompson v. McDonald, 815 F.3d 781, 785-86 (Fed. Cir. 2016).

In this case, the Veteran has had full range of motion of the low back at times, such as in the September 2010 VA examination, when he had forward flexion to 90 degrees and combined range of motion to at least 240 degrees. He had no observable pain with initial motion testing of the spine, and he had pain after repetitive use but no additional resulting limitation. The Veteran complained of a constant dull ache in the low back, but he had normal posture and spinal curvature and no objective spasm. A March 2010 aid and attendance examination filled out by a VA provider also noted that there was no restriction of the spine or trunk.

However, the Veteran and other lay witnesses have described him having additional impairment due to increased pain and other factors during flare-ups and after repetitive use before and after September 2010. He sought treatment during some of those episodes and had range of motion measurements that were higher or lower at times during evaluations, consistent with additional impairment during flare-ups. 

For example, VA treatment records in March 2008 noted that the Veteran was having difficulty with low back activities and could use assistance with activities that required bending, such as putting on socks and shoes. Similarly, a private chiropractic record from March 2008 indicated complaints of chronic back pain for 6-7 years mostly when walking, standing, or rising from the bed or chair. Range of motion testing of the lumbar spine appeared to show flexion to 40 degrees or 80 degrees with pain, and combined range of motion to 195 with pain. He was assigned therapeutic exercises. In an April 2008 follow-up session, the Veteran reported that his back stiffness and pain were much improved with rotation exercises. A June 2008 record again showed motion to 40 degrees with pain though.

During an April 2008 VA examination, the Veteran again complained of back pain and stiffness in the spine and muscles that was moderate, dull, and aching several days a week, with moderate flare-ups weekly that lasted for hours. Range of motion was to 60 degrees of forward flexion with pain throughout, and combined range of motion was to 115 degrees with pain throughout; he had pain after repetitive use but no additional resulting limitation of motion. The examiner noted that effects of the low back disability were decreased mobility, problems lifting and carrying, pain, and trouble bending, walking, riding, or sitting for more than 1-2 hours.

The Veteran continued to report constant daily pain in the lumbar spine. In a January 2013 private psychiatric evaluation, he indicated that his back pain averaged at a level of 4/5 out of 10. During a March 2013 VA examination, the Veteran reported that his spine was about the same as during his last examination, which was in 2010, and that it had not gotten any worse or better. He reported daily back pain and flare-ups weekly that last 30 minutes to a couple of hours, and some pain into the hips but not the legs. Forward flexion of the thoracolumbar spine was to 80 degrees with pain beginning at 55 degrees, and combined range of motion was to 165 when considering where pain began. There was also pain after repetitive use testing, but no additional resulting limitation of motion. He had observable tenderness but no guarding, and no resulting abnormal gait or spinal contour. Functional impairment included less movement than normal, excess fatigability, pain on movement, and interference with sitting, standing, and weight-bearing.

During a December 2013 VA treatment session, the Veteran also reported having low back pain at a level of 4 out of 10 for 10 years, which was aggravated by standing and walking and relieved by heat and laying on his stomach. The provider noted that his back had unspecified decreased range of motion due to pain.

Records in February 2014 indicated that the Veteran was being evaluated for the cause of his back pain, and as noted above, an EMG/NCV in March 2014 of the lower extremities showed generalized sensorimotor peripheral neuropathy and no evidence of lumbosacral radiculopathy. An April 2014 VA treatment record noted that the Veteran complained of pain at a level of 5-8 out of 10 in the back, as well as in the feet, knees, and neck, stating that gabapentin (which he was taking for neurological symptoms) pain was not helping. Inflammatory arthritis was ruled out, and the provider increased the dosage of medications and recommended aquatic therapy. A September 2014 VA record again noted that the Veteran had low back pain of 5 out of 10 despite medications, but that pain stayed in his mid-back area. 

A July 2015 VA neurological consult noted that the Veteran had unspecified decreased flexion range of motion of the back. In December 2015, the Veteran sought treatment for severe back pain, reporting a current level of pain of 9 and a constant level of pain of 3 out of a 10-point scale. In a January 2016 follow-up VA session, he reported being unable to move around for almost three weeks due to sharp back pain like a muscle spasm that was constant. 

The Veteran and friends have generally described him as having a lot of pain in the back, legs, and knee, and that he has very limited mobility due to knee and back pain throughout the appeal period. The Veteran has generally reported a constant aching back pain and muscle spasms at times, but he generally denied pain radiating down the legs. See statements from friends and family from October 2008 to November 2009; statements from Veteran in 2010 and 2011 hearings and in VA examinations. These lay statements are relatively consistent with the medical records for treatment and evaluation, including those summarized above. 

In light of the above, resolving reasonable doubt in the Veteran's favor, he has had recurrent exacerbations of his low back disability that resulted in limited forward flexion of the thoracolumbar spine to between 30 and 60 degrees, or combined range of motion to less than 120 degrees, throughout the appeal period. See, e.g., VA and private records from March 2008 and April 2008; VA examinations in April 2008 and March 2013. This meets the criteria for a 20 percent rating under the General Rating Formula. See 38 C.F.R. § 4.71a, DC 5237. Although the Veteran had full range of motion during his examination in 2010, in light of the Veteran's consistent complaints of daily back pain at a similar level with flare-ups before and after that date, the Board finds that a staged rating is not appropriate and the evidence more nearly approximates the 20 percent rating for the full appeal period.

Additionally, the Board notes that the Veteran complained of severe pain and being unable to move around over several weeks at the end of 2015 and early 2016. Although he undoubtedly had impaired combined range of motion during these episodes, the evidence does not establish that his forward flexion was limited to 30 degrees or less, so as to warrant the next higher rating of 40 percent under the General Rating Formula, nor has there been any ankylosis at any point. Id.
To the extent that the Veteran has complained of pain throughout the range of motion of his lumbar spine, the evidence of record indicates that such pain does not limit his functional range of motion except as discussed above, and it does not serve as a basis for a rating greater than 20 percent. See Mitchell, 25 Vet. App. at 38.

As discussed above, the Veteran's back pain is contemplated by the 20 percent rating under DC 5237, including aching, stiffness, and pain in the back, whether or not it radiates; and additional limitation due to pain and other factors during flare-ups has been accounted for in the ratings discussed and assigned herein. 

Although the Veteran has a diagnosed neurological abnormality of his lower extremities, which includes pain, weakness, and other neurological symptoms in the legs and feet, the evidence shows that it is not due to lumbar radiculopathy or otherwise related to his back disability, as discussed above. There is also no bowel or bladder impairment or other associated neurological abnormality to warrant a separate rating. See 38 C.F.R. § 4.71a, General Rating Formula, Note (1), DC 5237.

Extraschedular Knee Ratings

An extraschedular rating may be warranted if there are both (1) service-connected symptomatology that is not adequately contemplated by the rating schedule and (2) related factors such as marked interference with employment or frequent hospitalization, such that application of the regular schedular standards is rendered impractical. See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008). 

In a May 2012 decision, the Board denied a schedular rating in excess of 10 percent for each knee. In doing so, the Board found that the Veteran's bilateral knee disabilities resulted in painful but noncompensable limitation of flexion and extension under the schedular rating criteria, even when considering functional impairment upon use, including during flare-ups and after repetitive use. This included the Veteran's complaints of decreased mobility, lack of stamina, weakness, fatigue, decreased strength, and pain that interfered with his activities of daily living, including an inability to perform prolonged walking or standing. Thus, a schedular rating was not warranted under 38 C.F.R. § 4.71a, Diagnostic Codes 5260 or 5261, and the Veteran remained compensated for his painful motion under DC 5003. The Board also found that the evidence did not establish recurrent instability or subluxation of either knee to warrant a rating under Diagnostic Code 5257. There was also no ankylosis of either knee to warrant a rating under Diagnostic Code 5256, and no removal or dislocation of semilunar cartilage (or meniscus) to warrant a rating under Diagnostic Codes 5258 or 5259. 

The Board remanded the issues of whether a higher rating was warranted for either knee on an extraschedular basis under 38 C.F.R. § 3.321(b)(1), based on a finding that the Veteran had difficulties with ambulation due to his knees that were not adequately contemplated by the schedular ratings. The Board noted that the Veteran's limitation of motion and functional loss due to pain, weakness, fatigability, and incoordination, were contemplated in his schedular 10 percent ratings. However, the Board found that the evidence at the time of the May 2012 decision indicated that the Veteran needed to use a wheelchair most of the time and could ambulate only short distances with a cane due to his knees, and that this presented an exceptional disability picture that warranted extraschedular referral. 

In January 2013, VA's Director of Compensation Service provided an opinion that an extraschedular rating was not warranted for the Veteran's knees. The Director noted the Veteran's service-connected disabilities and individual ratings, and that the Veteran is also in receipt of a TDIU. The Director further noted that the Veteran had reported becoming too disabled to work in March 2006 due to his knees and depression, and that SSA records reflect that SSA disability benefits were awarded based on "spinal disc disorders with secondary diagnosis of osteoarthritis and allied disorders." The Director further noted the SSA's decision that the Veteran was unemployable due to his knees, but that an SSA decision is not controlling for VA determinations. The Director considered the evidence as to range of motion of the knees, which had remained fairly similar, and concluded that a rating higher than 10 percent was not warranted for either knee on an extraschedular basis under 3.321(b). The Director stated that the severity of the Veteran's knee disabilities did not present an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization so as to render impractical the application of the current rating criteria.
The Board is not bound by the Director's opinion as to an extraschedular rating but, instead, must consider and weigh that evidence along with the other evidence. The Board granted a TDIU in the May 2012 decision based on the combined effects of the Veteran's service-connected knee, back, and psychiatric disabilities. As discussed above, evidence obtained after the May 2012 Board decision reflects that the Veteran continued to have significant range of motion of the knees, as well as good motor strength and muscle tone. Providers had previously noted that he had strange neurological symptoms including weakness of the lower extremities and frequent falls, and that his pain and other knee symptoms did not seem to account for all of these problems. Instead, the Veteran was diagnosed with idiopathic peripheral neuropathy of the lower extremities based on testing in 2014 and 2015. Thus, the difficulties in ambulation and falling that resulted in him using a cane and wheelchair were primarily attributed to his diagnosed neurological condition. 

As such, further review of the evidence shows that the Veteran's bilateral knees disabilities do not present an exceptional disability picture. His symptoms of painful but noncompensable limitation of motion, including functional impairment during flare-ups and after repetitive use, as well as decreased mobility, lack of stamina, weakness, fatigue, decreased strength, and pain that interfered with his activities of daily living such as difficulty walking or standing for prolonged periods to the extent that was due to knee pain, are contemplated by the rating schedule. Moreover, there have been no frequent hospitalizations or marked interference with employment during the appeal period due to the Veteran's knees. The criteria for an extraschedular rating under § 3.321(b) have not been met for either knee.

Aid and Attendance or Housebound

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance, or housebound status, is governed by 38 U.S.C. § 1114 (l) & (s) and 38 C.F.R. § 3.350(b) & (i). They are generally alternatives to each other, and they must be based on impairment due to service-connected disabilities.

The Veteran is service-connected for mood disorder and dysthymia rated at 70 percent since March 30, 2007; gastroesophageal reflux disease rated at 30 percent since March 30, 2007; bilateral knee disabilities rated at 10 percent each since May 30, 2006; tinnitus rated at 10 percent since November 23, 2007; chronic lumbar strain rated at 20 percent since November 23, 2007, and 10 percent since September 15, 2010; and erectile dysfunction assigned a non-compensable rating, along with SMC for loss of use of a creative organ 38 U.S.C. § 1114(k) and 38 C.F.R. § 3.350(a), effective since November 28, 2011. The Veteran has also been rated 100 percent based on unemployability, or a TDIU, effective since March 30, 2007. 

As relevant to this case, SMC is payable under § 1114(l) if, as the result of service-connected disability, the Veteran is so helpless as to be in need of regular aid and attendance of another person, or he has loss of use of both feet. 38 U.S.C. § 1114(l); 38 C.F.R. § 3.350(b). There is no indication that the Veteran is permanently bedridden, has blindness, or has loss or loss of use of either hand. See id.

The criteria for being in need of aid and attendance are: inability to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; inability to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment. 38 C.F.R. § 3.352(a).

The Veteran need not be so helpless as to require constant aid and attendance; rather, there must be a regular need for personal assistance. Id. It is not required that all of the disabling conditions or criteria are present, but at least one factor must be present to warrant SMC. Id.; see also Turco v. Brown, 9 Vet. App. 222, 224 (1996).

Resolving reasonable doubt in the Veteran's favor, he has required regular assistance to dress or undress himself and to shower or bathe due to weakness and frequent falls during the appeal period, which his wife and son have provided. 

However, this need is not shown to be the result of service-connected disabilities as required for SMC. Instead, as discussed above, although previously assumed to be due to his knee pain, the Veteran's weakness in the legs and feet and frequent falls have been primarily attributed to his neurological condition of the lower extremities for which service-connected is denied herein, not to his knees, back, or other service-connected disabilities. See November 2015 and March 2016 VA records; January 2015 private consult. In a January 2016 aid and attendance examination form, the Veteran's VA provider indicated that he is restricted in function by severe neuropathy and chronic pain, and that he needs assistance in bathing and attending to hygiene due to limited range of motion of the knees, loss of balance, and recent falls. The provider indicated that demyelinating peripheral neuropathy affected the Veteran's gait and balance, and that his gait was mildly wide-based and he had weakness, mild tremor, and unsteadiness. He needed a cane for locomotion. Although the provider included range of motion of the knees as one of the reasons, it is apparent from the report as a whole that the neuropathy resulted in the primary problems with gait and balance, including the falls that require regular assistance. The Veteran is also not bedridden due to service-connected disability. Accordingly, SMC based on the need for aid and attendance under § 1114(l) is not warranted.

SMC is payable at the housebound rate if the Veteran has a single service-connected disability rated at 100 percent and either of the following: (1) additional service-connected disability independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or (2) he is permanently housebound by reason of service-connected disability. 38 U.S.C. 1114(s). The criteria of a single disability rated at 100 percent may be satisfied by the grant of a TDIU based on a single disability under certain circumstances. See Bradley v. Peake, 22 Vet. App. 280 (2009); Buie v. Shinseki, 24 Vet. App. 242, 250 (2011). 

The requirement of § 1114(s)(2) will be met if the Veteran is substantially confined as a direct result of service-connected disabilities to his dwelling and the immediate premises and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime. 38 C.F.R. § 3.350(i)(2).

As noted above, the award of a TDIU in the May 2012 Board decision was based on the combined effects of the Veteran's back, and psychiatric disabilities. Thus, the TDIU cannot be the single 100 percent disability rating for housebound purposes. Moreover, he does not have separate disabilities rated at 60 percent. Therefore, the criteria for the statutory housebound rate are not met.

With regard to factual housebound status, the Veteran's VA provider indicated in the January 2016 aid and attendance and housebound form that he was able to leave his home only for necessary clinical appointments. There are indications in the claims file before and after this form that he does leave the home for other reasons at times, such as to help with shopping, chores, church, or social events, but that he frequently stays home due to fear of falling, as well as pain, depression or anxiety, the weather, and other factors. For example, VA treatment records in March and April 2016 noted that at times he feels unmotivated and tends to stay home, and that he had been staying home more recently due to anxiety. This suggests that the Veteran did go out at times, and it does not amount to the Veteran being substantially confined to his home due to any of his service-connected disabilities. Moreover, the January 2016 aid and attendance and housebound form indicated that the Veteran's primary difficulty with ambulating or needing to use a wheelchair or cane were due to his nonservice-connected neuropathy of the lower extremities. As such, SMC based on factual housebound status under § 1114(s) is not warranted.

Certificates of Eligibility

The Veteran was previously provided adaptive equipment for his home and his van through the VA physical or occupational therapy department. See, e.g., February through May 2008 VA treatment records. In May 2012, the Board remanded for clarification as to whether the Veteran had been provided those modifications based on a certificate of eligibility for specially adapted housing or for an automobile and/or adaptive equipment, and if such certificates had not been previously used, to provide the Veteran an examination to determine if he was eligible for any remaining certificates. Only one certificate for each of these benefits may be granted to the Veteran. See 38 C.F.R. §§ 3.808 & 3.809. As the Veteran was afforded a VA examination in response to this remand directive, for the purposes of this decision, it is assumed that the certificates at issue are still available for use.

Specially Adapted Housing 

To be eligible for assistance in acquiring specially adapted housing under 38 U.S.C. § 2101(a) or 2101A(a) ,the Veteran must be entitled to compensation for permanent and total disability due to: (1) loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (3) loss or loss of use of one lower extremity together with residuals of organic disease or injury that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (4) loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or, (5) loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk. 38 C.F.R. § 3.809. The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible. 38 C.F.R. § 3.809(d).

In this case, the Veteran is in receipt of a permanent and total rating based on TDIU, effective since March 30, 2007; this was based on his knee, low back, and psychiatric disabilities. His other service-connected disabilities are gastroesophageal reflux disease, tinnitus, and erectile dysfunction. The Veteran does not have service-connected blindness, loss of use of either upper extremity, or burns; thus, his claim is based on loss or loss of use of the lower extremities. 

Resolving reasonable doubt in the Veteran's favor, he has needed to use at least a cane for locomotion most of the time during the appeal period, such that the definition of precluding locomotion under § 3.809 is met. The Veteran has used braces at times for his knees, as well as a cane and/or a wheelchair frequently due to pain and difficulty with ambulation with frequent falls, although there is conflicting information as to whether he has actually needed the cane or wheelchair. 
However, as discussed above, to the extent that the Veteran has loss of use his lower extremities, it is not due to his service-connected disabilities of the knees or low back. Prior to testing that diagnosed idiopathic neuropathy, a March 2013 VA examiner opined that none of the Veteran's service-connected disabilities would result in loss of use or preclude locomotion. This examiner noted that the Veteran frequently used a wheelchair and motorized scooter, but that he was unsure why this was the case because the Veteran had good strength in the lower extremities. An April 2014 VA examiner then noted that the Veteran demonstrated an ability to walk, which he did slowly and with some signs of weakness, but that the Veteran indicated that he preferred to use a wheelchair due to pain and to prevent falling. Subsequently, and after EMG/NCV testing showed neuropathy, a VA provider indicated in a January 2016 aid and attendance form that a cane was necessary for locomotion due primarily to peripheral neuropathy affecting his gait and balance. A March 2016 VA treatment record then noted that the Veteran was in wheelchair due to peripheral neuropathy of unknown etiology, although he had normal manual muscle testing of all extremities, 5 out of 5 motor strength, and could ambulate with a cane. Thus, the evidence shows that the Veteran's eventually diagnosed idiopathic neuropathy has caused his weakness, numbness, and pain in the lower extremities, including his feet and legs, which contributes to him falling frequently and the use of a cane or wheelchair. Service connection has been denied herein for the neurological condition of the lower extremities. Therefore, the Veteran does not meet the criteria for assistance in obtaining specially adapted housing.

Automobile and/or Adaptive Equipment

Eligibility for assistance in obtaining an automobile and/or adaptive equipment is warranted under 38 U.S.C. § 3902 if a Veteran is entitled to VA compensation for any of the following: (i) loss or permanent loss of use of one or both feet; (ii) loss or permanent loss of use of one or both hands; or (iii) permanent impairment of vision of both eyes. 38 C.F.R. § 3.808(b)(1). Alternatively, eligibility for adaptive equipment only may be awarded if the Veteran is entitled to VA compensation for ankylosis of one or both knees, or of one or both hips. 38 C.F.R. § 3.808(b)(6). 

VA defines loss of use of a foot as when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance. The determination is made based on the actual remaining function, whether the acts of balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis. 38 C.F.R. §§ 3.350(a)(2)(i), 4.63. 

These regulations give examples of what will be considered loss of use of a foot. One example is extremely unfavorable complete ankylosis of the knee, complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3.5 inches or more. Id. Another example is complete paralysis of the external popliteal (common peroneal) nerve and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve. Id.

In this case, there is no argument or indication that the Veteran has loss of either hand, impairment of vision, or ankylosis of either hip due to service-connected disabilities. As discussed above, to the extent that the Veteran has loss of use his lower extremities, including one or both feet, the evidence shows that this is not due to his service-connected disabilities. Instead, is due to his idiopathic neuropathy for which service connection is denied herein. The Veteran also does not have ankylosis of either knee, as he retains range of motion, although it is painful at times. Thus, he does not meet the criteria for automobile or adaptive equipment.


ORDER

Service connection for a bilateral lower extremity neurological condition is denied.

An initial disability rating for chronic lumbar strain in excess of 20 percent from November 23, 2007, to September 14, 2010, is denied.

A disability rating for chronic lumbar strain of 20 percent beginning September 15, 2010, is granted.
An increased disability rating for right knee disability in excess of 10 percent on an extraschedular basis is denied. 

An increased disability rating for left knee disability in excess of 10 percent on an extraschedular basis is denied.

Special monthly compensation based on the need for regular aid and attendance or being housebound is denied.

Entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing is denied.

Entitlement to a certificate of eligibility for automobile and/or adaptive equipment is denied.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


